Citation Nr: 1039632	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-18 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 
2008.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

In April 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to schedule 
the Veteran for a Board hearing as requested.  That action 
completed, the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In September 2010, the Veteran testified in a Videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is associated with the claims file.

The issues of service connection for a left knee disability and a 
right knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

During the September 2010 Videoconference hearing before the 
undersigned, prior to the promulgation of a decision in the 
appeal, the Veteran's representative stated the withdrawal of the 
Veteran's appeal for a right shoulder disability and submitted a 
withdrawal of the appeal for a right shoulder disability in 
writing.
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal pertaining to 
entitlement to service connection for a right shoulder disability 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2010).

At the start of the personal hearing before the undersigned in 
September 2010, the Veteran's representative confirmed the 
withdrawal of the claim for service connection for a right 
shoulder disability.  Hearing transcript at 2.  In addition, the 
Veteran's representative submitted, in writing, a withdrawal of 
the claim for service connection for a right shoulder disability.  
Thus, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and the appeal is dismissed.

ORDER

The appeal for entitlement to service connection for a right 
shoulder disability is dismissed.

REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the delay, another remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
As for content of the VCAA notice with respect to the claims for 
service connection for a left knee disability and a right knee 
disability, the documents of record do not substantially comply 
with the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
how VA assigns disability ratings and effective dates).

Here, a notice compliant letter addressing the requirements set 
forth above was not sent to the Veteran.  Upon remand, a letter 
should be sent to the Veteran in compliance with VCAA.

During the Videoconference hearing before the undersigned in 
September 2010, the Veteran's representative indicated that he 
had two records from Dr. "C.S." of Inter Mountain Healthcare to 
submit for the record.  Hearing transcript at 2-3.  These records 
purport to show that the Veteran has current disabilities of his 
left and right knee.  

While the Veteran's representative submitted a written statement 
on the day of the Videoconference hearing, which withdrew the 
appeal with respect to the claim for service connection for a 
right shoulder disability, he did not submit the records from Dr. 
C.S. of Inter Mountain Healthcare pertaining to the Veteran's 
bilateral knees as indicated during the hearing.  Indeed, a 
review of the claims file reveals no records from Inter Mountain 
Healthcare.

The Veteran's representative also indicated outstanding X-rays 
from Dr. "L." from February 2010 claiming to show spurring 
underneath both of the patella regions.  Those reports are also 
not of record.

Upon remand, records from Dr. C.S. and Dr. L. should be obtained.  
If no records are available, a negative response should be 
associated with the claims file.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1)whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor, whether there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected disability, 
the Court has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

During the September 2010 Videoconference hearing, the Veteran 
testified that he experienced pain in his bilateral knees in 
service and that these symptoms of pain have continued post-
service.  Hearing transcript at 3-4.  

Given the low threshold as discussed in McLendon, there are 
indications, of an association between current symptoms and the 
Veteran's military service.  Hence, a VA examination should be 
afforded to the Veteran for the claimed conditions.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran fully compliant VCAA 
notice.  Specifically, identify the 
evidence necessary to substantiate his 
claims and the relative duties of VA and 
the claimant to obtain evidence, and 
inform the Veteran as to how VA assigns 
disability ratings and effective dates.

2.	Request all records from Dr. C.S. of 
Inter Mountain Healthcare and Dr. L. 
pertaining to the Veteran's bilateral 
knees and associate the records with the 
claims file.  If no records are 
available, a negative response should be 
obtained and associated with the claims 
file.

3.	Schedule the Veteran for a VA examination 
to determine whether he currently has a 
right and/or left knee disability, and if 
so, to ascertain the etiology of his 
current bilateral knee disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner and the 
examiner must annotate the examination 
report that the claims folder was 
reviewed.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.

The examiner should provide a diagnosis 
for any bilateral knee disability found 
on examination and state the medical 
basis and underlying pathology for any 
disability found.  The examiner is to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any currently diagnosed bilateral knee 
disability had onset during active 
service or is related to any in-service 
injury or disease?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

If the Veteran does not have a diagnosed 
bilateral knee disability, the examiner 
should so state.

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading to 
the determination or opinion.

4.	Thereafter, the RO should readjudicate 
the issues on appeal with application of 
all appropriate laws, regulations, and 
case law, and consideration of any 
additional information obtained as a 
result of this remand.  If the 
determination remains unfavorable to the 
Veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
Veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


